Marston, J.
It is admitted that the lease from the executors, of the lands whereon the wheat in question was grown, was invalid and that Peter Cody, as assignee thereof, would have had no right to the possession of the premises thereunder as against the heirs or those claiming under them. The evidence tends to show quite strongly, and the jury must have so found, that Peter Cody abandoned his family. After that time the executor’s lease was surrendered up and a new lease from the heirs taken. This lease upon the face thereof appeared to run to Peter Cody. The draftsman signed Peter Cody’s name to the lease and Mrs. Cody, who could not write, made her mark thereto, or a mark as though executing it for her husband. The wheat was sown and harvested under this lease.
Under the facts shown in this case it does not appear that Mrs. Cody had any authority whatever to execute this lease for her husband Peter Cody. He was not bound by her act, and he could not have been held liable for the rent thereon. As he was not a party therefore to this lease, and did not *433put in any crop upon the lands or have any knowledge, even, thereof, we think it cannot be said that he was the owner of the crops grown thereunder. Mrs. Cody after his abandonment was in fact the head of the family, and if she and her minor children cultivated this land, she is entitled to the-crops grown thereon and could maintain an action therefor.
The judgment should be affirmed with costs.
Campbell and Cooley, JJ. concurred.